854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nancy R. IHRCKE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3182.
United States Court of Appeals, Federal Circuit.
July 12, 1988.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
Nancy R. Ihrcke petitions for review of a Merit Systems Protection Board (MSPB) decision, No. CH07528710630, dismissing her appeal for lack of jurisdiction.  We affirm.

OPINION

2
The decision did not address the merits of Ihrcke's removal from her position as a distribution clerk with the United States Postal Service, Milwaukee, Wisconsin, but only the fact that the board lacked jurisdiction.  Under 5 U.S.C. Secs. 7511 and 7513 it has no power to act in the case of a clerk in the Postal Service unless she is a "preference eligible," i.e., has "veterans' preference," which Ihrcke does not say she has.  Instead, she complains that they did not "even read any of my stuff," which they did not have to do if they lacked jurisdiction.  If Ihrcke is going to represent herself, she must learn the meaning of "jurisdiction" and other legal niceties which she will need to discuss.  There are rules both we ourselves and the MSPB must follow, because Congress says we must.  If she operates in the MSPB's kitchen, she should learn not only to stand the heat, but also to read the cookbook.